SALE-PURCHASE AGREEMENT

        SALE-PURCHASE AGREEMENT (this “Agreement”), made as of November 17, 2003
between WELLSFORD CAPITAL PROPERTIES, L.L.C., a Delaware limited liability
company having an address c/o Wellsford Real Properties, Inc., 535 Madison
Avenue, 26th Floor New York, New York 10022 (“Seller”) and Todd M. Strine,
having an office at 411 Woodward Road, Media, PA 19063 (“Purchaser”).

W I T N E S S E T H:

        Seller and Purchaser, in consideration of the mutual covenants herein
contained, hereby agree as follows:

ARTICLE 1

CERTAIN DEFINITIONS

        For purposes of this Agreement, the following terms shall have the
following meanings:

               Section 1.1    “Affiliate” shall mean any entity which controls,
is controlled by, or is under common control with, Purchaser. For purposes of
this definition, “control” means the ownership, directly or indirectly, of more
than fifty percent (50%) of the beneficial interests in an entity, together with
the possession, directly or indirectly, of the power to direct the management
and policies of an entity, whether through ownership of beneficial interests, by
contract or otherwise.

               Section 1.2    “Brokers” shall mean M.S. Fox Real Estate Group,
Inc. and Grubb & Ellis, collectively.

               Section 1.3    “Business Day” shall mean any day other than a
Saturday, Sunday or any day upon which banks in the Commonwealth of Pennsylvania
are required or authorized by law to be closed.

               Section 1.4     “Effective Date” shall mean the date upon which
Purchaser receives a fully executed counterpart of this Agreement. Promptly
following the occurrence of the Effective Date, Purchaser shall execute and
deliver to Seller such instrument as Seller may submit to it to evidence the
occurrence of the Effective Date.

               Section 1.5    “Escrowee” shall mean Commonwealth Land Title
Insurance Company.

               Section 1.6     “Existing Leases” shall mean the leases, licenses
and occupancy agreements set forth in Exhibit B annexed hereto.

--------------------------------------------------------------------------------



               Section 1.7     “Existing Service Contracts” shall mean the
service contracts, maintenance agreements, brokerage agreements and other
agreements affecting the Property and set forth in Exhibit C annexed hereto.

               Section 1.8     “Invasive Tests” means any physical inspection or
testing of the Premises, other than visual examination, and shall include,
without limitation, sampling of soils or other media.

               Section 1.9     “Lease Cost Transaction” shall mean (i) any New
Lease or any modification or amendment of a New Lease or an Existing Lease, only
as approved in writing by Purchaser (which may be withheld for any or no
reason), (ii) any renewal option, extension option or expansion option which is
exercised between the date hereof and the Closing Date pursuant to the terms of
an Existing Lease or a New Lease or (iii) any space leased pursuant to a right
of first refusal or first offer or similar right which is exercised between the
date hereof and the Closing Date.

               Section 1.10     “Leases” shall mean the Existing Leases and the
New Leases, only as approved in writing by Purchaser (which may be withheld for
any or no reason), in effect on the Closing Date.

               Section 1.11     “Leasing Costs” shall mean, collectively, (i)
leasing or brokerage commissions, (ii) direct payments, tenant improvement
allowances or work letters and (iii) free rent, rent allowances or rent credits,
in each case paid or granted to a tenant under an Existing Lease or a New Lease,
only as approved in writing by Purchaser (which may be withheld for any or no
reason).

               Section 1.12     “New Leases” shall mean any new leases, licenses
or occupancy agreements entered into by Seller in accordance with the terms of
this Agreement.

               Section 1.13     “New Service Contracts” shall mean any service
contracts, maintenance agreements, brokerage agreements or other agreements
entered into by Seller in accordance with the terms of this Agreement.

               Section 1.14     “Service Contracts” shall mean the Existing
Service Contracts and the New Service Contracts in effect on the Closing Date.

               Section 1.15     “Title Insurer” shall mean Commonwealth Land
Title Insurance Company.

               Section 1.16     “Violations” shall mean any violation of any law
or municipal ordinance, order or requirement noted or issued against the
Property by any federal, state or municipal department having jurisdiction over
the Property.

ARTICLE 2

SALE-PURCHASE OF PROPERTY



2

--------------------------------------------------------------------------------



               Section 2.1     Agreement to Sell and Purchase. Seller shall sell
to Purchaser, and Purchaser shall purchase from Seller, at the Purchase Price
and upon the terms and conditions set forth in this Agreement, the following
(collectively, the “Property”): (a) the parcel of land more particularly
described in Exhibit A annexed hereto (the “Land”); (b) the buildings and other
structures situated on the Land, inclusive of all of Seller’s right, title and
interest in and to the improvements, fixtures, systems, plant equipment,
apparatus and machinery which form a part of the buildings or such other
structures (collectively, the “Building”) (the Land and the Building are herein
collectively called the “Premises”); (c) all right, title and interest of
Seller, if any, in and to (i) the land lying in the bed of any street or highway
in front of or adjoining the Land to the center line thereof and (ii) any
appurtenances in and to the Premises; (d) all right, title and interest of
Seller in and to any furniture, furnishings, moveable equipment and other
personal property located at, or used in connection with, the Premises (herein
collectively called the “Personal Property”); (e) the landlord’s interest in and
to the Leases and any security held thereunder; (f) to the extent assignable,
Seller’s right, title and interest in and to the Service Contracts; and (g) to
the extent assignable, Seller’s right, title and interest in and to any licenses
and permits used in the operation of the Premises (collectively, the “Licenses
and Permits”). The Premises are located at, and are known as, 419-25 Chestnut
Street, Philadelphia, Pennsylvania.

               Section 2.2     Title to Premises. Seller shall convey, and
Purchaser shall accept, title to and possession of the Premises on the Closing
Date, free of all Title Exceptions other than the Permitted Exceptions (each as
hereinafter defined).

               Section 2.3     Condition of Property. Purchaser is a
sophisticated investor and its valuation of and decision to purchase the
Property is based upon its own independent expert evaluations of such facts and
materials deemed relevant by Purchaser and its agents. Other than the express
representations and warranties of Seller specifically set forth herein,
Purchaser has not relied upon any oral or written information from Seller or its
employees, affiliates, agents, consultants, advisors or representatives,
including, without limitation, any appraisals, projections or evaluations of
credit quality prepared by Seller or any of its employees, affiliates, agents,
consultants, advisors or representatives. Purchaser further acknowledges that no
employee, agent, consultant, advisor or representative of Seller has been
authorized to make, and that Purchaser has not relied upon, any statements or
representations other than those specifically contained in this Agreement.
Without limiting the generality of the foregoing, Purchaser acknowledges and
agrees that, except as expressly set forth herein, Purchaser is purchasing the
Property “as is” and “where is” on the Closing Date (hereinafter defined), and,
except as expressly set forth herein, Seller is making no representation or
warranty, express or implied, and Purchaser has not relied on any representation
or warranty, express or implied, regarding the Property, including, without
limitation, any representation or warranty with respect to (a) the business or
financial condition of any tenant of the Property, (b) the physical condition of
any Improvement or Personal Property comprising all or a part of any Property,
or its fitness, merchantability or suitability for any use or purpose, (c) the
leases, rents, income or expenses of the Property, (d) the compliance or
non-compliance with any laws, codes, ordinances, rules or regulations of any
governmental authority (including, without limitation, laws pertaining to
hazardous materials) or (e) the current or future use of the Property,
including, but not limited to, any Property’s use for commercial, retail,
industrial or other purposes. Seller is not liable or bound in any manner by any
verbal or written statements, representations, real estate brokers’



3

--------------------------------------------------------------------------------

“set-ups”, offering memoranda or information pertaining to the Property
furnished by any real estate broker, advisor, consultant, agent, employee,
representative or other person.

ARTICLE 3

PURCHASE PRICE

               Section 3.1     Purchase Price. The purchase price (the “Purchase
Price”) to be paid by Purchaser to Seller for the Property is THREE MILLION ONE
HUNDRED THOUSAND and 00/100 DOLLARS ($3,100,000.00), net of adjustments made in
accordance with Article 8 below. The Purchase Price shall be paid by Purchaser
as follows:

  (a) ONE HUNDRED FIFTY THOUSAND and 00/100 DOLLARS ($150,000.00), (the “Initial
Deposit”), payable simultaneously with Purchaser’s execution and delivery hereof
by (i) wire transfer of immediately available funds to the account of Escrowee
or (ii) Purchaser’s check, subject to collection, drawn to the order of
Escrowee;


  (b) Unless this Agreement is terminated in accordance with the provisions of
Section 4.1 hereof, ONE HUNDRED FIFTY THOUSAND and 00/100 DOLLARS ($150,000.00)
(the “Additional Deposit”, and, together with the Initial Deposit, the
“Deposit”), payable on or before 5:00 P.M. (New York time) on or before the Due
Diligence Expiration Date (hereinafter defined); and


  (c) TWO MILLION EIGHT HUNDRED THOUSAND and 00/100 DOLLARS ($2,800,000.00) (the
“Cash Balance”), payable on the Closing Date by wire transfer of immediately
available funds to an account or accounts designated by Seller.


               Section 3.2     Escrow of Deposit. The Deposit shall be held,
paid over and/or applied by Escrowee in accordance with the following
provisions:

  (a) Escrowee shall hold the Deposit until the Closing or sooner termination of
this Agreement. Any interest earned on the Deposit shall be paid to the same
party entitled to be paid the Deposit hereunder (as and when such party is
entitled to the Deposit). The party receiving such interest shall pay any income
taxes thereon. For purposes thereof, the parties shall upon request furnish
their respective tax identification numbers to Escrowee.


  (b) At the Closing, the Deposit and all interest earned thereon shall be paid
by Escrowee to Seller. Interest on the Deposit shall not be credited against the
Cash Balance.


  (c) If for any reason the Closing does not occur, then, except as otherwise
expressly provided to the contrary in this Section 3.2, Escrowee shall continue
to hold the Deposit until otherwise directed by joint written instructions from
the parties to this Agreement or a final judgment of a court of competent
jurisdiction. Escrowee, however, shall have the right at any time to deposit the
Deposit with the clerk of any federal or state court sitting in the Commonwealth
of Pennsylvania. Escrowee shall give written



4

--------------------------------------------------------------------------------

    notice of such deposit to Seller and Purchaser. Upon such deposit, Escrowee
shall be relieved and discharged of all further obligations and responsibilities
hereunder.


  (d) The parties acknowledge that Escrowee is acting solely as a stakeholder at
their request and for their convenience, that Escrowee shall not be deemed to be
the agent of either of the parties and that Escrowee shall not be liable to
either of the parties for any act or omission on its part unless taken or
suffered in bad faith, in willful disregard of this Agreement or involving gross
negligence. Seller and Purchaser shall jointly and severally indemnify and hold
Escrowee harmless from and against all costs, claims and expenses, including
reasonable attorneys’ fees, incurred in connection with the performance of
Escrowee’s duties hereunder, except with respect to actions or omissions taken
or suffered by Escrowee in bad faith, in willful disregard of this Agreement or
involving gross negligence on the part of Escrowee.


  (e) Escrowee shall not be liable for any losses suffered in connection with
any investment of the Deposit and shall have no obligation to obtain the best,
or otherwise seek to maximize, the rate of interest earned on any such
investment. Any fees or charges in connection with such investment shall be paid
out of the amounts held in escrow before any other payments shall be required to
be made from such amounts.


  (f) Upon any delivery of the amount remaining in escrow as provided in
Sections 3.2(b) or (c) above, Escrowee shall be relieved of all liability,
responsibility or obligation with respect to or arising out of the escrow or
under this Agreement. Escrowee shall not be bound by any modification to this
Section 3.2 unless Escrowee shall have agreed to such modification in writing.


  (g) Escrowee shall be entitled to rely or act upon any notice, instrument or
document believed by Escrowee to be genuine and to be executed and delivered by
the proper person, and shall have no obligation to verify any statements
contained in any notice, instrument or document or the accuracy or due
authorization of the execution of any notice, instrument or document.


  (h) Escrowee shall be entitled to retain attorneys of its choice, including
itself, in connection with this escrow and Escrowee may continue to represent
Seller in connection with this Agreement or any dispute which may arise
hereunder or otherwise.


  (i) Escrowee has acknowledged its receipt of the Initial Deposit and its
agreement to the foregoing provisions of this Section 3.2 by signing in the
place indicated on the signature page of this Agreement. Escrowee agrees to
furnish Seller with written confirmation of its receipt of the Additional
Deposit on or before the Business Day following its receipt thereof.


ARTICLE 4

DUE DILIGENCE INVESTIGATIONS/CONFIDENTIALITY



5

--------------------------------------------------------------------------------



               Section 4.1     Due Diligence Investigations; Due Diligence
Period; Termination Right. During the period (the “Due Diligence Period”)
commencing on the Effective Date and ending on the date (the “Due Diligence
Expiration Date”) which is sixty (60) days thereafter (unless such date is not a
Business Day, in which event the Due Diligence Expiration Date shall be the next
Business Day), Purchaser shall have the right to conduct such due diligence as
it deems reasonably necessary or appropriate in connection with its acquisition
of the Property, including, without limitation, inspections, studies,
examinations, undertakings (it being expressly understood that Purchaser may
pursue all governmental or other approvals in Purchaser’s name, unless legally
barred from doing so, in which event Purchaser may make such applications in
Seller’s name (and Seller agrees to execute such reasonable documents as
required therewith) provided that any such approvals shall not impair or
surrender any existing approvals or otherwise obligate Seller in any way prior
to Closing, without Seller’s prior written consent, and Purchaser shall deliver
copies of all applications to Seller), and investigations of, or with respect
to, the Property, the Leases, the New Leases, the Service Contracts, and the New
Service Contracts, and/or any facts, circumstances and matters relating thereto.
If Purchaser, in its sole discretion, determines for any or no reason that it is
unsatisfied with the results of its due diligence, Purchaser shall have the
right to terminate this Agreement by written notice given to Seller prior to
5:00 p.m. (New York time) on the Due Diligence Expiration Date (TIME BEING OF
THE ESSENCE). Upon any termination of this Agreement pursuant to this Section
4.1, (i) the Initial Deposit shall be refunded to Purchaser and (ii) neither
party hereto shall have any further obligation to the other, with the exception
of those obligations which expressly survive the termination of this Agreement.
If Purchaser elects not to terminate this Agreement in the time and manner set
forth in this Section 4.1, Purchaser shall fund the Additional Deposit into
escrow in accordance with the provisions of Section 3.1(b) hereof and Purchaser
shall be deemed to have irrevocably waived its right to terminate this Agreement
in accordance with this Section 4.1.

               Section 4.2     Inspections. Purchaser and its authorized agents,
consultants or representatives shall have the right, upon reasonable prior
notice to Seller (which notice may be telephonic), to enter upon the Premises
from time to time to conduct such physical and other inspections as Purchaser
deems appropriate, provided that Purchaser shall not perform Invasive Tests or
interview tenants of the Premises without first obtaining Seller’s consent,
which consent shall not be unreasonably withheld or delayed. A representative of
Seller may accompany Purchaser during the conduct of any of Purchaser’s
inspections of the Premises. Prior to any entrance upon the Premises for the
performance of Invasive Tests, Purchaser shall deliver to Seller (or cause the
applicable contractor to deliver to Seller) a certificate of insurance
evidencing that Purchaser has procured and maintains in force and effect
commercial general liability insurance covering Purchaser and Seller against
claims for bodily injury or death or property damage occurring in, upon or about
the Premises in an amount of not less than $2,000,000 (combined single limit),
issued by an insurance company with a rating of “A” or better as established by
Best’s Rating Guide, which insurance shall include blanket contractual liability
coverage and shall otherwise be in form reasonably acceptable to Seller.

               Section 4.3     Restoration and Indemnity. Following the
performance of any Invasive Tests, Purchaser shall restore the Premises to their
condition immediately prior to the performance thereof. Purchaser shall
indemnify and hold harmless Seller and its officers, directors, members,
employees, successors and assigns, from and against any and all damages,



6

--------------------------------------------------------------------------------



losses, costs, expenses, liabilities and claims (including reasonable attorneys’
fees) that arise out of or in any way relate to the conduct of Purchaser’s due
diligence investigations, except to the extent the same arise by reason of
Seller’s gross negligence or willful misconduct. The provisions of this Section
4.3 shall survive the termination of this Agreement.

Section 4.4 Confidentiality Prior to the Closing, Purchaser shall not disclose
to any other party the contents of any Confidential Materials (hereinafter
defined) without first obtaining Seller’s prior written consent. For purposes of
this Agreement, the term “Confidential Materials” shall mean (i) materials
delivered to Purchaser by Seller with respect to the Property or any summaries
thereof prepared by or at the behest of Purchaser and/or (ii) any reports
summarizing any investigations of the Property prepared by Purchaser or its
representatives or agents. Notwithstanding the foregoing, Purchaser may, without
first obtaining such prior written consent, disclose Confidential Materials to
its officers, employees, lenders, counsel, lenders’ counsel, appraisers,
accountants, insurance advisors, environmental consultants and similar
third-party consultants, provided that such parties are apprised of the
confidential nature of the Confidential Materials. The provisions of this
Section 4.4 shall survive any termination of this Agreement.

               Section 4.5     Seller Deliverables. Within five (5) days
following the Effective Date (“Seller Delivery Date”), Seller shall deliver or
make available to Purchaser copies of the Leases, copies of all Existing Service
Contracts, Seller’s most recent title report in Seller’s possession (together
with underlying documents), Seller’s most recent survey, Seller’s most recent
engineering report for the Property, Seller’s most recent environmental report
for the Property, Seller’s most recent asbestos survey, and an asbestos
maintenance and operation program for the Property. Within five (5) days
following the Effective Date, Seller shall also order, at Seller’s sole cost and
expense, a city certification statement from the City of Philadelphia Department
of Licenses and Inspections setting forth any Violations against the Property
and shall supply a copy of the same to Purchaser promptly after receipt.

ARTICLE 5

TRANSACTION COSTS

               Section 5.1     Seller’s Costs. At the Closing, Seller shall pay
(i) one-half of all transfer taxes payable as a result of the conveyance of
title to the Property to Purchaser pursuant to this Agreement and (ii) costs
incurred in connection with the discharge of any Title Exceptions which are not
Permitted Exceptions. In addition, Seller shall be solely responsible for all
costs of its legal counsel, advisors and the other professionals employed by it
in connection with the sale of the Property.

               Section 5.2     Purchaser’s Costs. At the Closing, Purchaser
shall pay (i) one-half of all transfer taxes payable as a result of the
conveyance of title to the Property to Purchaser pursuant to this Agreement and
(ii) the cost of recording the Deed. In addition, Purchaser shall be responsible
for (i) title insurance premiums and fees payable in connection with any owner’s
or mortgagee’s policy of title insurance obtained by Purchaser, (ii) costs
incurred in connection with any update of the Survey (hereinafter defined),
(iii) the cost of Purchaser’s inspections of the Property, (iv) costs and
expenses of any financing obtained by Purchaser and (v) the costs of



7

--------------------------------------------------------------------------------



Purchaser’s legal counsel, advisors and other professionals employed by it in
connection with its acquisition of the Property.

ARTICLE 6

CLOSING DATE; CONDITIONS TO CLOSING

               Section 6.1     Closing Date. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place on the date
which is thirty (30) days after the Due Diligence Expiration Date, unless such
date is not a Business Day, in which event the Closing shall take place on the
next succeeding Business Day. The date upon which the Closing occurs, as the
same may be adjourned in accordance with the terms hereof, is herein referred to
as the “Closing Date”. The Closing shall take place through an escrow
established with Title Insurer upon such terms and conditions as Seller,
Purchaser and Title Insurer shall mutually agree. THE CLOSING DATE SHALL BE
DEEMED A TIME OF THE ESSENCE DATE.

               Section 6.2     Conditions to Closing. Purchaser’s obligation to
purchase the Property is subject to the satisfaction of the following conditions
precedent, any or all of which may be waived by Purchaser:

  (a) this Agreement shall be in full force and effect;


  (b) Seller shall have performed, observed and complied with all agreements and
obligations required by this Agreement to be performed, observed and complied
with on its part hereunder;


  (c) all closing documents hereby required of Seller shall have been executed
and delivered to Purchaser when required hereby, and shall be in form and
substance as required hereunder;


  (d) a city certification from the Philadelphia Department of Licenses and
Inspections dated within 20 days prior to the Closing shall have been delivered
to Purchaser;


  (e) there shall not otherwise then exist any event which would allow Purchaser
to terminate this Agreement pursuant to the express terms hereof.


  (f) Seller’s Closing Certificate shall be delivered to Purchaser.


               Section 6.3     Seller’s Conditions. Seller’s obligation to sell
the Property is subject to the satisfaction of the following conditions
precedent, any or all of which may be waived by Seller:

  (a) this Agreement shall be in full force and effect,


  (b) Purchaser shall have fully satisfied, or shall therewith fully satisfy,
all of its Closing obligations hereunder, and



8

--------------------------------------------------------------------------------



  (c) there shall not otherwise then exist any event which would allow Seller to
terminate this Agreement pursuant to the express terms hereof.


               Section 6.4     Failure of Condition Not a Breach. The parties
hereto acknowledge and agree that the failure to occur of one or more conditions
precedent contained in this Article 6 shall not be deemed to constitute a breach
of this Agreement by either party unless and to the extent that any such party
shall have expressly agreed or covenanted or is otherwise expressly obligated
hereunder to take any action to satisfy or cause the satisfaction of the
condition in question. If any condition to Closing in Seller’s favor shall
remain unsatisfied at Closing, then unless Purchaser shall have expressly agreed
or covenanted or is otherwise expressly obligated hereunder to take any action
to satisfy or cause the satisfaction of the condition in question, Seller’s sole
remedy therefor shall be either to (i) waive such condition and proceed to
Closing without any claim of any kind against Purchaser by reason thereof or
(ii) terminate this Agreement, in which event the Deposit shall be refunded to
Purchaser, whereupon neither party hereto shall have any further obligation
hereunder to the other, with the exception of those obligations which expressly
survive the termination of this Agreement. If any condition to Closing in
Purchaser’s favor shall remain unsatisfied at Closing, then unless Seller shall
have expressly agreed or covenanted or is otherwise expressly obligated
hereunder to take any action to satisfy or cause the satisfaction of the
condition in question, Purchaser’s sole remedy therefor shall be to either (i)
waive such condition and proceed to Closing without abatement or reduction of
the Purchase Price or any claim of any kind against Seller by reason thereof or
(ii) terminate this Agreement, in which event the Deposit shall be refunded to
Purchaser, whereupon neither party hereto shall have any further obligation
hereunder to the other, with the exception of those obligations which expressly
survive the termination of this Agreement.

ARTICLE 7

CLOSING DOCUMENTS AND DELIVERIES

               Section 7.1     Conveyancing Documents and Deliveries. At the
Closing:

  (a) Purchaser shall deliver to Seller the Cash Balance and any other amounts
payable by Purchaser to Seller at the Closing pursuant to this Agreement;


  (b) Seller shall execute, acknowledge and deliver a special warranty deed or
its equivalent sufficient to convey the Premises to Purchaser in accordance with
the terms hereof, subject only to the Permitted Exceptions (the “Deed”);


  (c) Seller shall deliver to Purchaser original counterparts (or, if the same
are unavailable, copies thereof) of the Leases;


  (d) Seller shall deliver to Purchaser original counterparts (or, if the same
are unavailable, copies thereof) of the assignable Service Contracts;


  (e) Seller shall execute and deliver a general bill of sale in the form of
Exhibit D annexed hereto, conveying to Purchaser all of Seller’s right, title
and interest in and to the Personal Property;



9

--------------------------------------------------------------------------------



  (f) Seller, as assignor, and Purchaser, as assignee, shall each execute,
acknowledge and deliver an instrument in the form of Exhibit E annexed hereto
providing for the assignment by Seller of the landlord’s interest in the Leases
and the assumption by Purchaser of the landlord’s obligations under the Leases
which arise or accrue from and after the Closing Date;


  (g) Seller and Purchaser shall mutually execute and deliver to each other an
instrument in the form of Exhibit F annexed hereto providing for the assignment
by Seller to Purchaser of all of Seller’s right, title and interest in and to
the assignable Service Contracts and the assignable Licenses and Permits and the
assumption by Purchaser of (x) all of Seller’s obligations under the assignable
Service Contracts and the assignable Licenses and Permits which first arise or
accrue after the Closing Date and (y) the obligations of Seller with respect to
post-termination leasing commissions payable in accordance with Exhibit B,
Section 9 of the Leasing Agency Agreement (as defined in Exhibit C annexed
hereto);


  (h) Seller shall furnish Purchaser with evidence of the termination of the
Property Management Agreement (as defined in Exhibit C annexed hereto) and,
subject to the provisions of Section 7.1(g) above, the Leasing Agency Agreement;


  (i) Seller and Purchaser shall execute and deliver a letter to each of the
tenants under the Leases and each of the other parties to the assignable Service
Contracts notifying each such tenant or party of the sale of the Premises and
indicating the new address for notices under the Leases and Service Contracts
and the new address for the payment of rent under the Leases;


  (j) Seller shall execute and deliver a FIRPTA affidavit required pursuant to
the Treasury Department Regulations promulgated under Section 1445 of the
Internal Revenue Code of 1986, as amended, in respect of the Property. Seller
understands that such certification will be retained by Purchaser and will be
made available to the Internal Revenue Service on request;


  (k) Seller shall deliver to Purchaser a certification statement from the
Philadelphia Department of Licenses and Inspections dated within 20 days prior
to the Closing;


  (l) Seller and Purchaser shall execute and deliver to each other a closing
statement setting forth with specificity the adjustments made in accordance with
Article 8 hereof;


  (m) Seller shall credit against the Cash Balance the security deposits held by
Seller as landlord under the Leases. Notwithstanding the foregoing, any tenant
security deposits held in a form other than cash shall be transferred to
Purchaser by way of appropriate instruments of transfer or assignment;


  (n) Purchaser shall deliver to Seller evidence reasonably satisfactory to
Seller of the due authorization, execution and delivery of the documents and
instruments to be executed by Purchaser at Closing in accordance with the terms
of this Agreement; and



10

--------------------------------------------------------------------------------



  (o) Seller shall deliver to Purchaser evidence reasonably satisfactory to
Purchaser of the due authorization, execution and delivery of the documents and
instruments to be executed by Seller at Closing in accordance with the terms of
this Agreement.


ARTICLE 8

CLOSING ADJUSTMENTS

              The following are to be adjusted and prorated between Seller and
Purchaser as of 11:59 p.m. on the day preceding the Closing Date, based upon a
365 day year, with Seller deemed to be the owner of the Property on the day
preceding the Closing Date and Purchaser deemed to be the owner of the Property
on the Closing Date.

               Section 8.1     Fixed Rents.

  (a) Fixed rents (collectively, “Fixed Rents”) paid or payable by tenants under
the Leases in connection with their occupancy of the Premises shall be adjusted
and prorated on an if, as and when collected basis. Fixed Rents collected by
Purchaser or Seller after the Closing from any tenant who owes Fixed Rents for
periods prior to the Closing shall be applied (i) first, in payment of Fixed
Rents owed by such tenant for the month in which the Closing Date occurs, pro
rated as of the Closing Date, (ii) second, in payment of Fixed Rents owed by
such tenant for the month subsequent to the month in which the Closing Date
occurs, (iii) third, in payment of Fixed Rents owed by such tenant for the month
preceding the month in which the Closing Date occurs, (iv) fourth, in payment of
Fixed Rents owed by such tenant for periods subsequent to the month following
the month in which the Closing Date occurs and (v) after Fixed Rents for all
current periods have been paid in full, in payment of Fixed Rents owed by such
tenant for periods prior to the month preceding the month in which the Closing
Date occurs. Each such amount shall be adjusted and prorated as provided above,
and the party who receives such amount shall promptly pay over to the other
party the portion thereof to which it is so entitled.


  (b) Purchaser shall bill tenants who owe Fixed Rents for periods prior to the
Closing on a monthly basis for a period of six (6) consecutive months following
the Closing Date (the “Purchaser Collection Period”) and shall use commercially
reasonable efforts to collect such past due Fixed Rents; provided, however, that
Purchaser shall have no obligation to commence any actions or proceedings to
collect any such past due Fixed Rents. Notwithstanding the foregoing, if
Purchaser shall be unable during the Purchaser Collection Period to collect such
past due Fixed Rents, Seller shall have the right, upon prior written notice to
Purchaser, to pursue tenants to collect such delinquencies (including, without
limitation, the prosecution of one or more lawsuits), but Seller shall not be
entitled to evict (by summary proceedings or otherwise) any such tenants.


  (c) Any payment by a tenant in an amount less than the full amount of Fixed
Rents and Overage Rents (hereinafter defined) then due and payable by such
tenant shall



11

--------------------------------------------------------------------------------



    be applied first to Fixed Rents (in the order of priority as to time periods
as is set forth in Section 8.1(a) above) to the extent of all such Fixed Rents
then due and payable by such tenant, and second to Overage Rents, in the order
of priority as to time periods as is set forth in Section 8.2(d) below.


               Section 8.2     Overage Rents.

  (a) With respect to any Lease that provides for the payment of (i) so-called
common area maintenance or “cam” charges or (ii) so-called “escalation rent” or
additional rent based upon increases in real estate taxes or operating expenses
or labor costs or cost of living or porter’s wages or otherwise (such cam
charges, escalation rent and additional rent being collectively called “Overage
Rents”), such Overage Rents shall be adjusted and prorated on an if, as and when
collected basis.


  (b) As to any Overage Rents in respect of an accounting period that shall have
expired prior to the Closing but which shall be paid after the Closing,
Purchaser agrees that it will pay the entire amount over to Seller upon receipt
thereof, after payment of all Overage Rents in respect of all current accounting
periods. Purchaser agrees that it shall (i) promptly render bills for any
Overage Rents in respect of an accounting period that shall have expired prior
to the Closing but which shall be paid after the Closing, (ii) bill tenants such
Overage Rents attributable to an accounting period that shall have expired prior
to the Closing on a monthly basis during the Purchaser Collection Period and
(iii) use commercially reasonable efforts to collect Overage Rents; provided,
however, that Purchaser shall have no obligation to commence any actions or
proceedings to collect any such Overage Rents. Notwithstanding the foregoing, if
Purchaser shall be unable to collect such Overage Rents during the Purchaser
Collection Period, Seller shall have the right, upon prior written notice to
Purchaser, to pursue tenants to collect such delinquencies (including, without
limitation, the prosecution of one or more lawsuits), but Seller shall not be
entitled to evict (by summary proceedings or otherwise) any such tenants but
shall cooperate with Purchaser in the event Purchaser shall elect to evict any
tenant based on arrearages in rent prior to Closing. Seller shall furnish to
Purchaser all information relating to the period prior to the Closing that is
reasonably necessary for the billing of Overage Rents; and Purchaser will
deliver to Seller, concurrently with the delivery to tenants, copies of all
statements relating to Overage Rents for a period prior to the Closing.
Purchaser shall bill tenants for Overage Rents for accounting periods prior to
the Closing in accordance with and on the basis of such information furnished by
Seller.


  (c) Overage Rents in respect of the accounting period in which the Closing
Date occurs shall be apportioned as of the Closing Date. If, prior to the
Closing, Seller shall receive any installments of Overage Rents attributable to
Overage Rents for periods from and after the Closing, such sum shall be
apportioned at the Closing. If, after the Closing, Purchaser shall receive any
installments of Overage Rents attributable to Overage Rents for periods prior to
the Closing, such sum shall be paid by Purchaser to Seller promptly after
Purchaser receives payment thereof.



12

--------------------------------------------------------------------------------



  (d) Any payment by a tenant on account of Overage Rents (to the extent not
applied against Fixed Rents due and payable by such tenant in accordance with
Section 8.1(c) above) shall be applied to Overage Rents then due and payable in
the following order of priority: (i) first, in payment of Overage Rents for the
accounting period in which the Closing Date occurs, pro rated as of the Closing
Date, (ii) second, in payment of all current accounting periods and (iii) third,
in payment of accounting periods preceding the accounting period in which the
Closing Date occurs.


  (e) To the extent that any portion of Overage Rents is required to be paid
monthly by tenants on account of estimated amounts for any calendar year (or, if
applicable, any lease year or tax year or any other applicable accounting
period), and at the end of such calendar year (or lease year, tax year or other
applicable accounting period, as the case may be), such estimated amounts are to
be recalculated based upon the actual expenses, taxes and other relevant factors
for that calendar (lease or tax) year or other applicable accounting period,
with the appropriate adjustments being made with such tenants, then such portion
of the Overage Rents shall be prorated between Seller and Purchaser at the
Closing based on such estimated payments actually paid by tenants (i.e., with
Seller entitled to retain all monthly or other periodic installments of such
amounts paid by tenants with respect to periods prior to the calendar month or
other applicable installment period in which the Closing occurs, Seller to pay
to Purchaser at the Closing all monthly or other periodic installments of such
amounts theretofore received by Seller with respect to periods following the
calendar month or other applicable installment period in which the Closing
occurs and Seller and Purchaser to apportion as of the Closing Date all monthly
or other periodic installments of such amounts paid by tenants with respect to
the calendar month or other applicable installment period in which the Closing
occurs). Upon the final calculation and collection from (or refund to) all
tenants of the amounts in reconciliation of actual Overage Rents for a period
for which estimated amounts paid by such tenants have been prorated, there shall
be a re-proration between Seller and Purchaser. If, with respect to any tenant,
the recalculated Overage Rents exceed the estimated amount paid by such tenant,
upon collection from the tenant, (i) the entire excess shall be paid by
Purchaser to Seller, if the accounting period for which such recalculation was
made expired prior to the Closing and (ii) such excess shall be apportioned
between Seller and Purchaser as of the Closing Date, if the Closing occurred
during the accounting period for which such recalculation was made, with
Purchaser paying to Seller the portion of such excess which Seller is so
entitled to receive. If, with respect to any tenant, the recalculated Overage
Rents are less than the estimated amount paid by such tenant, (i) the entire
shortfall shall be paid by Seller to Purchaser or directly to the tenant in
question, if the accounting period for which such recalculation was made expired
prior to the Closing and (ii) such shortfall shall be apportioned between Seller
and Purchaser as of the Closing Date, if the Closing occurred during the
accounting period for which such recalculation was made, with Seller paying to
Purchaser or directly to the tenant in question the portion of such shortfall so
allocable to Seller. If Seller elects to pay any shortfall directly to Purchaser
rather than to the tenant in question, Purchaser shall indemnify, defend and
hold Seller harmless from and against any claim, loss or expense (including,
without limitation, reasonable attorneys’ fees) arising by reason of any failure
of Purchaser to remit such amount to the tenant in question. The provisions of
the preceding sentence shall survive Closing.



13

--------------------------------------------------------------------------------



  (f) During the Purchaser Collection Period, Purchaser shall furnish to Seller
not less frequently than monthly a reasonably detailed accounting of such
amounts payable by Purchaser, which accounting shall be delivered to Seller on
or prior to the 15th day following the last day of each calendar month from and
after the month in which the Closing occurs. Seller shall have the right from
time to time following the Closing, on Business Days and upon reasonable prior
notice to Seller, to review Purchaser’s rental records with respect to the
Premises to ascertain the accuracy of such accountings.


               Section 8.3     Real Estate Taxes. Real estate taxes shall be
adjusted and prorated on the basis of the fiscal year for which assessed. If the
Closing shall occur before the tax rate or assessed valuation is fixed for the
Premises, the apportionment of real estate taxes for such Premises shall be upon
the basis of the tax rate for the preceding year applied to the most recently
applicable assessed valuation of such Premises, subject to further and final
adjustment when the tax rate and/or assessed valuation for such Premises is
fixed for the year in which the Closing occurs. In the event that the Premises
or any part thereof shall be or shall have been affected by an assessment or
assessments, Seller shall, at the Closing, be responsible for any installments
due prior to the Closing and Purchaser shall be responsible for any installments
due on or after the Closing.

               Section 8.4     Utility Charges. Seller shall use reasonable
efforts to obtain readings of meters measuring utility consumption at the
Property (other than utilities which are the responsibility of tenants under
Leases) for all periods through (and including) the date preceding the Closing
Date. Seller shall pay, and be responsible, for all bills rendered on the basis
of such readings. If such readings are not obtained for any metered utility,
then, at the Closing, apportionment shall be made on the basis of the most
recent period for which such readings are available. Upon the taking of
subsequent actual readings, there shall be a recalculation of the applicable
utility charges, and Seller or Purchaser, as the case may be, shall promptly
remit to the other party hereto any amounts to which such party shall be
entitled by reason of such recalculation. Unmetered water charges or sewer rents
shall be adjusted and prorated as of the Closing Date.

               Section 8.5     Other Adjustments. The following items shall also
be adjusted as of 11:59 P.M. on the date preceding the Closing Date: (i) charges
and payments under Service Contracts assigned to Purchaser; (ii) fees and
payments, if any, under Licenses and Permits assigned to Purchaser; and (iii)
maintenance supplies in unopened containers based on Seller’s actual cost
therefor, including sales and/or use tax.

              Any errors or omissions in computing adjustments at the Closing
shall be promptly corrected, provided that the party seeking to correct such
error or omission shall have notified the other party of such error or omission
on or prior to the date that is one (1) year following the Closing Date. The
provisions of this Article 8 shall survive Closing.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES



14

--------------------------------------------------------------------------------



               Section 9.1     Basic Representations of Purchaser. Purchaser, as
of the date hereof, represents and warrants to Seller as follows:

  (a) Purchaser is an individual, with the ability to enter into this Agreement.


  (b) Purchaser has not filed any petition seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law relating to bankruptcy or insolvency, nor has
any such petition been filed against Purchaser. Purchaser is not insolvent and
the consummation of the transactions contemplated by this Agreement shall not
render Purchaser insolvent. No general assignment of Purchaser’s property has
been made for the benefit of creditors, and no receiver, master, liquidator or
trustee has been appointed for Purchaser or any of its property.


  (c) There are no actions or proceedings pending or, to Purchaser’s actual
knowledge, threatened, against Purchaser which could have a material adverse
affect on Purchaser’s ability to perform its obligations hereunder.


  (d) No consents are required to be obtained from, and no filings are required
to be made with, any Governmental Authority or third party in connection with
the execution and delivery of this Agreement by Purchaser or the consummation by
Purchaser of the transactions contemplated hereby.


  (e) If Purchaser assigns this Agreement to an entity in accordance with the
provisions of Article 14 hereof, the assignee shall be deemed, simultaneous with
such assignment, to have the made the following representations to Seller:


  (i) Purchaser is a legal entity, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation.


  (ii) Purchaser has full power and authority to enter into and perform this
Agreement, the documents to be executed and delivered pursuant hereto, and each
and all of the transactions contemplated hereby and thereby in accordance with
the terms hereof and thereof.


  (iii) The individuals executing this Agreement on behalf of Purchaser and the
individuals executing each of the documents to be executed and delivered in
connection herewith on behalf of Purchaser have full power and authority to do
so. This Agreement and each of the documents and instruments to be executed by
Purchaser in connection herewith are, or will be when executed and delivered,
the legal valid and binding obligations of Purchaser, enforceable against
Purchaser in accordance with the terms hereof and thereof. Purchaser’s
performance of its obligations under this Agreement shall not contravene, or
cause a default under, any agreement, judgment, order, writ or decree under
which Purchaser or any of its assets is bound.


  (iv) Purchaser has not filed any petition seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution



15

--------------------------------------------------------------------------------



    or similar relief under any law relating to bankruptcy or insolvency, nor
has any such petition been filed against Purchaser. Purchaser is not insolvent
and the consummation of the transactions contemplated by this Agreement shall
not render Purchaser insolvent. No general assignment of Purchaser’s property
has been made for the benefit of creditors, and no receiver, master, liquidator
or trustee has been appointed for Purchaser or any of its property.


  (v) There are no actions or proceedings pending or, to Purchaser’s actual
knowledge, threatened, against Purchaser which could have a material adverse
affect on Purchaser’s ability to perform its obligations hereunder.


               Section 9.2     Basic Representations of Seller. Seller, as of
the date hereof, represents and warrants to Purchaser as follows:

  (a) Seller is a limited liability company, duly organized and validly existing
and in good standing under the laws of the State of Delaware.


  (b) Seller has full power and authority to enter into and perform this
Agreement and to enter into the documents to be executed and delivered pursuant
hereto, and each and all of the transactions contemplated hereby and thereby in
accordance with the terms hereof and thereof.


  (c) The individual executing this Agreement on behalf of Seller and the
individuals executing each of the documents to be executed and delivered in
connection herewith on behalf of Seller have full power and authority to do so.
This Agreement and each of the documents to be executed and delivered by Seller
in connection herewith are, or will be when executed and delivered, the legal
valid and binding obligations of Seller, enforceable against Seller in
accordance with the terms hereof and thereof. Seller’s performance of its
obligations under this Agreement shall not contravene, or cause a default under,
any agreement, judgment, order, writ or decree under which Seller or any of its
assets is bound.


  (d) None of the Property is an asset, and the funds used by Seller to acquire
the Property were not assets, of any “employee benefit plan” within the meaning
of the Employee Retirement Income Security Act of 1974, as amended, or of any
entity the underlying assets of which constitute “plan assets” of one or more of
such plans under applicable U.S. Department of Labor regulations.


  (e) Seller is not a foreign person within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended.


  (f) Seller has not filed any petition seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law relating to bankruptcy or insolvency, nor has
any such petition been filed against Seller. Seller is not insolvent and the
consummation of the transactions contemplated by this Agreement shall not render
Seller insolvent. No general assignment of Seller’s property has been made for
the benefit of creditors, and no receiver, master, liquidator or trustee has
been appointed for Seller or any of its property.



16

--------------------------------------------------------------------------------



  (g) There are no judgments, orders, suits, actions, garnishments, attachments
or proceedings of any nature by or before any court, commission, board or other
governmental body pending, or to the knowledge of Seller threatened, which
involve or affect, or could involve or affect: (a) the Property, (b) the
validity or enforceability of this Agreement or the documents to be executed at
Closing, or (c) any risk of any judgment or liability being imposed upon Seller
which could materially adversely affect the financial condition of Seller or
Seller’s ability to observe or perform fully its agreements and obligations
hereunder or under the documents to be executed at Closing.


               Section 9.3     Representations of Seller Regarding the Property.
Seller, as of the date hereof, represents and warrants to Purchaser as follows:

  (a) There are no leases, licenses or occupancy agreements affecting the
Premises, other than the Existing Leases. The information contained in the rent
roll annexed hereto as Exhibit G is true, complete and correct in all material
respects. Each of the Existing Leases is in full force and effect, no written
notice of a default on the part of a tenant under any of the Existing Leases has
been sent by Seller, other than a notice setting forth a default which, as of
the date hereof, has been cured and no written notice of a default on the part
of the landlord under the Existing Leases has been received by Seller, other
than a notice setting forth a default which, as of the date hereof, has been
cured.


  (b) Subject to the provisions of Section 15.6 hereof, Seller has paid (or will
on or before Closing pay) all Leasing Costs which pertain to the current terms
of the Leases, other than Leasing Costs payable in connection with (A) the
renewal or extension of an Existing Lease or a New Lease, the effective date of
which shall not yet have occurred on the date hereof, (B) the leasing of space
pursuant to the exercise of a right of first refusal or first offer or similar
right contained in an Existing Lease or a New Lease, the effective date of which
shall not yet have occurred on the date hereof and (C) the failure, subsequent
to the date hereof, timely to exercise any termination right set forth in an
Existing Lease or a New Lease at any time after the date hereof (any such
transaction, a “Contingent Commission Event”).


  (c) There are no service contracts, brokerage agreements, maintenance
agreements or other agreements affecting the Premises, other than (i) the
Existing Leases and (ii) the Existing Service Contracts.


  (d) There are no actions or proceedings pending or, to Seller’s actual
knowledge, threatened, with respect to the Property.


  (e) Intentionally Omitted.


  (f) The insurance coverages with respect to the Premises described in
Exhibit H annexed hereto are in full force and effect.


  (g) No work has been or will be performed at, and no materials have been or
will be furnished to, the Property which might give rise to any mechanics’,
materialmen’s or other lien against the Property other than such work as shall
be paid for prior to Closing. If any lien for such work is filed, Seller shall
discharge the same promptly and in any event prior to



17

--------------------------------------------------------------------------------



    Closing. If any lien for such work is filed, Seller shall discharge the same
promptly and in any event prior to Closing, subject to the provisions of Section
10.5(iii) hereof.


  (h) Seller represents to Purchaser that the Personal Property transferred to
Purchaser shall free from any liens.


  (i) Seller has not received any written notice of Violations pertaining to the
Property, other than any notice pertaining to a Violation which, as of the date
hereof, has been cured. Seller has not received any written notice of default or
non-compliance by Seller with respect to any recorded easement, covenant,
agreement or restriction affecting the Property, other than (i) as set forth in
that certain letter by The Preservation Alliance for Greater Philadelphia to
Seller dated July 18, 2003 and (ii) any such notice pertaining to an incident of
non-compliance or default which, as of the date hereof, has been cured.


  (j) Seller has not received any written notice of any pending or threatened
condemnation of all or any portion of the Property.


  (k) There is no existing agreement, commitment, right of first refusal, right
of first offer, option or right with, in or to any person to acquire the
Property or any interest therein.


               The representations of Seller contained in this Sections 9.3,
other than the representations of Seller contained in Sections 9.3(f) and (i),
shall survive Closing for six (6) months (the “Survival Period”).

               Section 9.4     Closing Certificates of Purchaser and Seller.

  (a) Purchaser, on the Closing Date, shall execute and deliver to Seller an
instrument by which Purchaser shall remake the representations made pursuant to
Section 9.1 above as of the Closing, provided that Purchaser, in such
instrument, shall (i) update such representations to reflect events occurring
between the date hereof and the Closing and (ii) correct such representations to
reflect any discovered inaccuracy therein, such instrument being herein called
“Purchaser’s Representation Certificate”.


  (b) Seller, on the Closing Date, shall execute and deliver to Purchaser an
instrument in which Seller shall remake the representations made pursuant to
Sections 9.2 and 9.3 above as of the Closing, provided that Seller, in such
instrument, shall (i) update such representations to reflect events occurring
between the date hereof and the Closing and (ii) correct such representations to
reflect any discovered inaccuracy therein, such instrument being herein called
“Seller’s Representation Certificate”. Notwithstanding the foregoing,
(i) Seller’s Representation Certificate shall remake the representations
contained in Sections 9.3(a) and (c) hereof as to the Leases, (ii) Seller’s
Representation Certificate shall remake the representations contained in Section
9.3(c) hereof as to the Service Contracts and (iii) Seller shall not remake the
representation contained in Sections 9.3(f) and (i) hereof.


               Section 9.5     Remedies for Inaccuracies and Other Changes.



18

--------------------------------------------------------------------------------

  (a) The remedies of Seller and Purchaser for an inaccuracy in any
representation or for any update or correction set forth in any Seller’s or
Purchaser’s Representation Certificate shall be solely as set forth in the
following provisions of this Section 9.5. Each of Seller and Purchaser hereby
waives any inaccuracy in, or any update made to, any representation made to it
pursuant to this Article 9, unless the same is Materially Adverse. For purposes
of this Section 9.5, the term “Materially Adverse” shall have the following
meanings in the following contexts:


  a. An inaccuracy in any representation by Seller shall be deemed to be
“Materially Adverse” to Purchaser if, and only if (i) there is an inaccuracy in
such representation as of the date made and (ii) Purchaser may reasonably
demonstrate that such inaccuracy may reasonably be expected to result in a
diminution in the value of the Property or the imposition of liability upon
Purchaser which exceeds $100,000.


  b. Facts giving rise to an update or correction set forth in a Seller’s
Representation Certificate shall be deemed to be “Materially Adverse” to
Purchaser if, and only if (i) such update or correction is not contemplated or
permitted by the terms of this Agreement and (ii) Purchaser may reasonably
demonstrate that such update or correction results in a diminution in the value
of the Property which exceeds $100,000; and


  c. An inaccuracy in any representation by Purchaser or facts giving rise to an
update or correction set forth in a Purchaser’s Representation Certificate shall
be deemed to be “Materially Adverse” to Seller if, and only if, Seller
reasonably demonstrates that the same renders Purchaser incapable of proceeding
to Closing in accordance with the terms of this Agreement.


  (b) If, prior to Closing, (i) Seller shall learn of an inaccuracy in any
representation of Purchaser set forth in Section 9.1 hereof (as made as of the
date hereof) which is Materially Adverse to Seller, (ii) Seller shall know of an
inaccuracy in any representation of Purchaser made pursuant to Purchaser’s
Representation Certificate (as made as of the Closing) which is Materially
Adverse to Seller or (iii) Purchaser’s Representation Certificate shall set
forth any update or correction which is Materially Adverse to Seller, then
Seller, as its sole remedy therefor in each case, shall have the right to
terminate this Agreement upon notice to Purchaser at any time prior to the
Closing, whereupon the Deposit shall be paid to Seller as liquidated damages on
account thereof and thereafter neither party hereto shall have any further
rights or obligations hereunder other than those which expressly survive the
termination of this Agreement. Seller and Purchaser agree that the aforesaid
liquidated damages are a fair and reasonable amount to be retained by Seller as
agreed and liquidated damages in light of Seller’s removal of the Premises from
the market and the costs incurred by Seller and shall not constitute a penalty
or a forfeiture. If, however, Seller proceeds to Closing in accordance



19

--------------------------------------------------------------------------------



    with the terms hereof, Seller shall be deemed to have waived the same and
shall have no claim on account thereof.


  (c) If, prior to Closing, (i) Purchaser shall learn of an inaccuracy in any
representation of Seller set forth in Sections 9.2 or 9.3 hereof (as made as of
the date hereof) which is Materially Adverse to Purchaser, (ii) Purchaser shall
know of an inaccuracy in any representation of Seller made pursuant to Seller’s
Representation Certificate (as made as of the Closing Date) which is Materially
Adverse to Purchaser or (iii) Seller’s Representation Certificate shall set
forth any update or correction which is Materially Adverse to Purchaser, then
Purchaser, as its sole remedy therefor in each case, shall have the right to
terminate this Agreement upon notice to Seller at any time prior to Closing,
whereupon the Deposit shall be refunded to Purchaser and thereafter neither
party shall have any further rights or obligations hereunder other than those
which expressly survive the termination of this Agreement. If, however,
Purchaser, with actual knowledge of any such inaccuracy, update or correction,
elects to proceed to Closing, then Purchaser shall be deemed to have waived the
same and shall have no claim on account thereof.


  (d) If, after Closing, Purchaser shall first learn of an inaccuracy in any
representation made by Seller pursuant to Seller’s Representation Certificate
(as made as of the Closing Date), then Purchaser shall have a claim for damages
on account thereof, provided that (i) any claim not brought within the Survival
Period shall be deemed waived, (ii) Purchaser hereby waives the right to collect
or seek to collect consequential or punitive damages and (iii) the inaccuracy is
Materially Adverse to Purchaser.


ARTICLE 10

TITLE

               Section 10.1     Acceptable Title. Seller shall convey, or cause
to be conveyed, and Purchaser shall accept, title to the Premises, as of the
Closing Date, subject to the Permitted Exceptions. The term “Permitted
Exceptions” shall mean, collectively, (i) the matters set forth in Exhibit I
annexed hereto, (ii) Title Exceptions that Title Insurer shall be willing to
omit as exceptions to coverage in any owner’s or mortgagee’s policy of title
insurance obtained by or on behalf of Purchaser and (iii) any exceptions and
matters that are approved, waived or deemed to have been approved or waived by
Purchaser.

               Section 10.2     Inability to Convey Acceptable Title. Within
five (5) days of the Effective Date, Purchaser shall, at Purchaser’s expense,
order a title insurance commitment for an owner’s policy of title insurance for
the Property (“Purchaser’s Title Commitment”). Purchaser shall instruct Title
Insurer to deliver a copy of Purchaser’s Title Commitment to Seller’s counsel.
Purchaser acknowledges receipt from Seller of a survey of the Premises dated
September 28, 1998, last dated May 31, 2001, prepared by Merlyn J. Jenkins &
Assoc., Inc. (the “Survey”). Purchaser may, at Purchaser’s expense, obtain an
update of the Survey. Purchaser shall instruct the surveyor to furnish a copy of
such update to Seller’s counsel. On or before the date which is thirty (30) days
after the Effective Date (TIME BEING OF THE ESSENCE), Purchaser may furnish
Seller with a written notice (the “Title Objection Notice”) of those Title



20

--------------------------------------------------------------------------------



Exceptions noted in Purchaser’s Title Commitment or any update of the Survey
which are not Permitted Exceptions and as to which Purchaser objects. In
addition, within five (5) days of Purchaser’s receipt of any continuation of
Purchaser’s Title Commitment or any further update of the Survey (TIME BEING OF
THE ESSENCE), Purchaser may furnish Seller with written notice of Title
Exceptions noted therein which are not Permitted Exceptions and as to which
Purchaser objects, provided that such Title Exceptions were not noted in the
original Purchaser’s Title Commitment (or any prior continuation thereof) or any
prior update of the Survey (any such notice shall also constitute a “Title
Objection Notice”). Purchaser shall be deemed to have waived objection to Title
Exceptions set forth in Purchaser’s Title Commitment (or any continuation
thereof) or any update of the Survey to which timely objection is not made in a
Title Objection Notice. For purposes of this Agreement, the term “Title
Exceptions” shall mean any lien, encumbrance, security interest, charge,
reservation, lease, tenancy, easement, right-of-way, encroachment, restrictive
covenant, condition or limitation.

               Section 10.3     Seller’s Rights. Seller shall have the right, in
its sole discretion, upon notice to Purchaser (the “Title Response Notice”)
given within ten (10) days after Seller’s receipt of any Title Objection Notice
(TIME BEING OF THE ESSENCE), to elect to either (i) take such action as Seller
deems advisable to discharge those Title Exceptions which are not Permitted
Exceptions and are set forth in the Title Objection Notice (the “Title Defects”)
or (ii) subject to the provisions of Section 10.5 hereof, terminate this
Agreement, whereupon the Deposit shall be refunded to Purchaser and thereafter
neither party hereto shall have any further obligation to the other party
hereto, with the exception of those obligations which expressly survive the
termination of this Agreement. If Seller fails timely to deliver the Title
Response Notice, then Seller shall be deemed to have elected to terminate this
Agreement pursuant to clause (ii) above. If Seller, in its Title Response
Notice, elects to take action to remove, remedy or comply with the Title
Defects, Seller shall be entitled to one or more adjournment(s) of the Closing
for up to 30 days in the aggregate to discharge the Title Defects. If Seller is
unable to remove, remedy or comply with such Title Defects at the expiration of
such adjournment(s), then this Agreement shall be deemed to be terminated as of
the last adjourned date of Closing. Upon such termination, the Deposit shall be
refunded to Purchaser and neither party hereto shall have any further obligation
to the other party, with the exception of those obligations which expressly
survive the termination of this Agreement. Except as set forth in Section 10.5
hereof, nothing in this Agreement shall be deemed to require Seller to take or
bring any action or proceeding or any other steps to remove any defect in or
objection to title or to expend any moneys therefor, nor shall Purchaser have
any right of action against Seller, at law or in equity, therefor.

               Section 10.4     Purchaser’s Right to Accept Title. Purchaser
may, upon written notice to Seller at any time on or before the Closing Date (as
the same may have been adjourned by Seller in accordance with the provisions of
Section 10.3 hereof), elect to accept such title as Seller can convey,
notwithstanding the existence of any Title Defects. In such event, (i) this
Agreement shall remain in force and effect, (ii) the parties shall proceed to
Closing and (iii) Purchaser shall not be entitled to any abatement of the
Purchase Price, any credit or allowance of any kind or any claim or right of
action against Seller for damages or otherwise by reason of the Title Defects,
unless otherwise agreed to in writing by Seller and Purchaser.

               Section 10.5     Seller’s Obligation. Notwithstanding anything
contained in this Article 10 the contrary, Seller shall at or prior to Closing
discharge (i) any mortgage affecting the



21

--------------------------------------------------------------------------------



Property, (ii) any Title Defects which are knowingly and intentionally created
by Seller subsequent to the date hereof without regard for monetary claim and
(iii) any Title Defects which may be discharged solely by the payment of a sum
of money, not to exceed $100,000 in the aggregate.

               Section 10.6     Title Affidavits, Etc.

  (a) Seller shall execute and deliver to Title Insurer a title affidavit which,
when taken together with any update of the Survey obtained by Purchaser, shall
suffice to omit the standard exceptions contained in Title Insurer’s form of
insuring agreement.


  (b) If requested by Title Insurer, Purchaser shall deliver one or more
reasonable and customary title affidavits executed by Purchaser (or an officer
thereof), certifying to factual matters concerning Purchaser or the Premises
which are within the knowledge of Purchaser.


               Section 10.7     Violations. Seller shall have no responsibility
with respect to Violations, other than Violations noted against the Property on
the date hereof. Notwithstanding the foregoing, Seller shall use reasonable care
to ensure that any work performed at the Property subsequent to the date hereof
shall not result in the issuance of Violations against the Property.

ARTICLE 11

CASUALTY AND CONDEMNATION

               Section 11.1     Casualty.

  (a) For purposes of this Article 11, the following terms shall have the
meanings indicated:

    “Major Casualty” means a fire in or other casualty to the Building which
causes damage or injury to the Premises and results in Restoration Costs in
excess of an amount equal to ten percent (10%) of the Purchase Price.

    Restoration Costs” means the cost to repair or restore (as reasonably
determined by an architect or engineer selected by Seller and approved by
Purchaser, which approval shall not be unreasonably withheld, conditioned or
delayed) the damage to the Building caused by a fire or other casualty,
exclusive of the cost of any such repair or restoration for which Seller, as the
landlord under any Lease, is not responsible.


  (b) If, between the date hereof and the Closing, there shall occur a fire or
other casualty affecting the Building which is not a Major Casualty, then
Purchaser shall have no right to terminate this Agreement and shall purchase the
Premises in its damaged condition without reduction of or offset against the
Purchase Price or any other claim against Seller. Seller shall assign to
Purchaser the right to receive all insurance proceeds payable to Seller as a
result of such fire or other casualty.



22

--------------------------------------------------------------------------------



  (c) If, between the date hereof and the Closing, there shall occur a fire or
other casualty affecting the Building which is a Major Casualty, then Purchaser
shall have the option, to be exercised upon notice to Seller within ten (10)
days after receiving notice of such casualty, to terminate this Agreement. If
Purchaser shall so elect to terminate this Agreement, the Deposit shall be
refunded to Purchaser, whereupon neither party hereto shall have any further
obligation to the other hereunder, except for those obligations which expressly
survive the termination of this Agreement. If Purchaser shall not elect to
terminate this Agreement as provided in this subclause (c), then this Agreement
shall remain in full force and effect and the provisions of Section 11.1(b)
above shall apply to such damage and any insurance proceeds payable in
connection therewith.


  (d) In no event shall Seller have any obligation to repair any damage or
destruction to the Building, but Seller shall have the right to do so and
utilize insurance proceeds for such purpose.


  (e) In the event of fire or other casualty affecting the Building and this
Agreement is not terminated, Seller may elect (but shall not be obligated) to
repair the damage (and retain insurance proceeds in an amount equal to the cost
of restoration and costs of collection), unless, within ten (10) days of receipt
of written notice of such casualty from Seller, Purchaser advises Seller that it
wishes to waive any remaining conditions to Purchaser’s obligation to proceed to
Closing hereunder, in which case (i) Purchaser shall proceed to Closing within
fifteen (15) days of Purchaser’s notice without reduction of the Purchase Price
or any claim for damages or otherwise against Seller by reason of the casualty
or the non-satisfaction of any condition to Closing and (ii) Seller shall at
Closing assign to Purchaser the entirety of any insurance proceeds paid or
payable by reason of the casualty.


  (f) Seller and Purchaser expressly intend that the provisions of this
Section 11.1 shall govern in the event of a fire or other casualty.


               Section 11.2     Condemnation.

  (a) If, between the date hereof and the Closing, any condemnation or eminent
domain proceedings are initiated which would result in a material taking, Seller
shall notify Purchaser and then either Seller or Purchaser may elect to
terminate this Agreement by giving written notice of its election to the other
party within ten (10) days after receiving notice of such prospective taking. If
Seller or Purchaser shall so elect to terminate this Agreement, the Deposit
shall be refunded to Purchaser, whereupon neither party hereto shall have any
further obligation to the other hereunder, except for those obligations which
expressly survive the termination of this Agreement. If neither party so elects
to terminate this Agreement, then the parties hereto shall proceed to the
Closing without reduction of or offset against the Purchase Price and Purchaser
shall have no other claim against Seller. In such event, all of Seller’s right,
title and interest in and to any condemnation proceeds paid or payable in
connection therewith shall be assigned to Purchaser.



23

--------------------------------------------------------------------------------



  (b) If, between the date hereof and the Closing, any condemnation or eminent
domain proceedings are initiated which would not result in a material taking,
then neither Seller nor Purchaser may terminate this Agreement and the parties
shall proceed to the Closing without reduction of or offset against the Purchase
Price and Purchaser shall have no other claim against Seller. In such event, all
of Seller’s right, title and interest in and to any condemnation proceeds paid
or payable in connection therewith shall be assigned to Purchaser.


  (c) For purposes of this Section 11.2, a taking shall be deemed to be material
if it would result in the taking of in excess of five percent (5%) of the
rentable square footage of the Building or Property. In no event shall Seller
have any obligation to repair or restore the Premises or any portion thereof by
reason of any condemnation, whether material or otherwise


ARTICLE 12

DEFAULT AND REMEDIES

               Section 12.1     Default By Purchaser. If Purchaser (i) defaults
in its Closing obligations (i.e., defaults in the payment of the Purchase Price
or otherwise in the performance of any of its obligations hereunder which are to
be performed on, or as of, the Closing Date) or (ii) otherwise materially
defaults hereunder and such other material default is not cured within ten (10)
days after written notice thereof from Seller to Purchaser, then, and in any of
such events, Seller, as its sole remedy therefor, may terminate this Agreement
by written notice to Purchaser, whereupon the Deposit shall be paid to Seller as
liquidated damages on account of such default, and, thereafter, neither party
shall have any further rights or obligations hereunder other than those which
expressly survive the termination of this Agreement. Seller and Purchaser agree
that the aforesaid liquidated damages are a fair and reasonable amount to be
retained by Seller as agreed and liquidated damages in light of Seller’s removal
of the Premises from the market and the costs incurred by Seller and shall not
constitute a penalty or a forfeiture. Except as expressly provided to the
contrary in this Section 12.1, Seller waives any other right or remedy which
Seller may have, at law or in equity, by reason of a default by Purchaser
hereunder.

               Section 12.2     Default By Seller. If Seller (i) defaults in its
Closing obligations (i.e., defaults in the performance of any of its obligations
hereunder which are to be performed on, or as of, the Closing Date) or (ii)
otherwise materially defaults hereunder and such material default is not cured
within ten (10) days after notice thereof from Purchaser to Seller, then, and in
either such event, Purchaser may, as its sole remedy therefor, either (x) pursue
an action for specific performance of this Agreement by Seller hereunder,
without abatement, credit against or reduction of the Purchase Price or (y)
terminate this Agreement by written notice to Seller, whereupon the Deposit
shall be refunded to Purchaser; it being understood and agreed that in no event
shall Purchaser be entitled to money damages. If Purchaser shall elect to so
terminate this Agreement, then, upon such election, neither party shall have any
further rights or obligations hereunder other than those which expressly survive
the termination of this Agreement. Except as expressly provided in this Section
12.2, Purchaser waives any other right or remedy, at law or in equity, which
Purchaser may have or be entitled to as a result of any default by Seller.



24

--------------------------------------------------------------------------------



ARTICLE 13

BROKER

               Section 13.1     Broker. Seller and Purchaser each represent and
warrant to the other that each has had no conversations or dealings with any
broker or finder in connection with the transactions contemplated hereby, other
than Broker. Purchaser and Seller (each, an “Indemnifying Party”) shall
indemnify, defend and hold the other harmless from and against any and all loss,
cost or expense (including, without limitation, reasonable attorneys’ fees)
arising by reason of a claim for a commission or other compensation made by a
broker or finder (other than Broker) claiming to have dealt with the
Indemnifying Party. Seller shall pay any commission due to Broker pursuant to a
separate written agreement. The provisions of this Article 13 shall survive
Closing or any termination of this Agreement.

ARTICLE 14

ASSIGNMENT

               Section 14.1     No Assignment by Purchaser. Neither this
Agreement nor any of the rights of Purchaser hereunder (nor the benefits of such
rights) may be assigned, transferred or encumbered without Seller’s prior
written consent (which consent may be withheld in Seller’s sole and absolute
discretion) and any purported assignment, transfer or encumbrance without
Seller’s prior written consent shall be void. Purchaser expressly covenants and
agrees that (a) if Purchaser is a corporation, a sale or transfer of more than
fifty (50%) percent (at any one time or in the aggregate from time to time) of
the shares of any class of the issued and outstanding stock of Purchaser, its
successors or assigns, or the issuance of additional shares of any class of its
stock to the extent of more than fifty (50%) percent (at any one time or, in the
aggregate from time to time) of the number of shares of said class of stock
issued and outstanding on the date hereof, (b) if Purchaser is a partnership,
joint venture or limited liability company, a sale or transfer of more than
fifty (50%) percent (at any one time or in the aggregate from time to time) of
the partnership, joint venture or membership interests of Purchaser, its
successors or assigns, or the issuance of additional partnership, joint venture
or membership interests of any class to the extent of more than fifty (50%)
percent (at any one time or in the aggregate from time to time) of the amount of
partnership, joint venture or membership interests issued on the date hereof
shall, in any such case, constitute an assignment of this Agreement. Unless, in
each instance, the prior written consent of Seller has been obtained, any such
assignment shall constitute a material default under this Agreement and shall
entitle Seller to exercise all rights and remedies under this Agreement, at law
or equity, in the case of such a default.

               Section 14.2     Permitted Assignment to Affiliate.
Notwithstanding the provisions of Section 14.1 above to the contrary, the named
Purchaser in this Agreement shall have the one-time right to assign its rights
and obligations under this Agreement to an Affiliate of such named Purchaser
effective on or prior to the Closing, provided that, on or prior to the
effective date of such assignment, (i) Purchaser delivers to Seller evidence of
the ownership of Purchaser and the proposed assignee so as to permit Seller to
verify that such proposed assignee is an Affiliate of Purchaser and (ii)
Purchaser delivers to Seller a written assumption, in form reasonably
satisfactory to Seller and duly executed and acknowledged by the assignee, in
which the assignee



25

--------------------------------------------------------------------------------



agrees to assume all of Purchaser’s covenants, agreements and obligations under
this Agreement. As of the date of the assignment of this Agreement to an
Affiliate in accordance with the foregoing provisions of this Section 14.2, the
representations of Purchaser named herein set forth in Section 9.1 hereof shall
be remade as to the Affiliate, as Purchaser, except that the representations and
warranties set forth in Section 9.1(a) hereof shall be modified accordingly.
Purchaser named herein shall remain fully liable for all of Purchaser’s
covenants, agreements and obligations under this Agreement notwithstanding any
such permitted assignment pursuant to this Section 14.2. Upon any assignment of
this Agreement in accordance with the provisions of this Article 14, Purchaser
shall promptly pay to Seller any consideration paid or payable to Purchaser by
reason of the assignment.

ARTICLE 15

COVENANTS

               Section 15.1     Operation of Premises. Between the date hereof
and the Closing Date, Seller shall continue to maintain the Premises in the
ordinary course and substantially in accordance with the practices and
procedures customarily followed by Seller in the maintenance of the Premises
prior to the date hereof; provided, however, that Seller shall have no
obligation to make any repairs or expenditures that are capital in nature.

               Section 15.2     Insurance. Between the date hereof and the
Closing Date, Seller shall either (i) maintain in full force and effect the fire
and other casualty insurance coverages described in Exhibit H annexed hereto or
(ii) replace such insurance policies with other policies providing coverage
equivalent thereto.

               Section 15.3     New Leases. Between the date hereof and the
Closing Date, Seller shall not enter into any new lease or license with respect
to the Premises without Purchaser’s prior written consent in each instance,
which consent may be withheld for any or no reason. Purchaser’s consent shall be
deemed granted if not denied by notice (stating the grounds for denial with
reasonable specificity) given to Seller within five (5) Business Days after
request for such consent by Seller.

               Section 15.4     Modification of Leases. Between the date hereof
and the Closing Date, Seller shall not modify or amend any of the Existing
Leases or any of the New Leases without Purchaser’s prior written consent in
each instance, which consent may be withheld for any or no reason; provided,
however, Seller shall have the right, without Purchaser’s consent, to enter into
any modification or amendment of an Existing Lease or a New Lease if the same is
required pursuant to the terms of the Existing Lease or the New Lease, as the
case may be, or if the same is entered into to effectuate or memorialize the
exercise of an express right or option contained in the Existing Lease or the
New Lease, as the case may be. If required, Purchaser’s consent shall be deemed
granted if not denied by notice given to Seller within five (5) Business Days
after request for such consent by Seller.

               Section 15.5     Termination of Leases. Between the date hereof
and the Closing Date, Seller shall not cancel, accept the surrender of, or
terminate any of the Existing Leases or New Leases without Purchaser’s prior
written consent in each instance, which consent may be



26

--------------------------------------------------------------------------------



withheld for any or no reason; provided, however, Seller shall have the right,
without Purchaser’s consent, to cancel, accept the surrender of, or terminate an
Existing Lease or a New Lease (i) if such cancellation, surrender or termination
is predicated upon a material default of the tenant thereunder and is consented
to by Purchaser in writing, which consent shall not be unreasonably withheld,
conditioned or delayed, or (ii) if such cancellation, surrender or termination
is made by the tenant pursuant to the express terms of the Existing Lease or the
New Lease, as the case may be (except in the event of a landlord default). If
required, Purchaser’s consent shall be deemed granted if not denied by notice
given to Seller within five (5) Business Days after request for such consent by
Seller.

               Section 15.6     Leasing Costs. If the rent commencement date of
any Lease Cost Transaction shall occur on or after the Closing Date, Purchaser
shall pay and be solely responsible for all Leasing Costs incurred in connection
therewith. If the rent commencement date of any Lease Cost Transaction shall
occur subsequent to the date hereof but prior to the Closing Date, Seller shall
pay and be responsible for Seller’s Proportionate Share (hereinafter defined) of
Leasing Costs incurred in connection therewith and Purchaser shall pay and be
responsible for the balance of such Leasing Costs. For purposes of this Section
15.6, the term “Seller’s Proportionate Share” shall mean a fraction, the
numerator of which shall be the number of days from the rent commencement date
of a Lease Cost Transaction to (but not including) the Closing Date and the
denominator of which shall be the number of days from the rent commencement date
of such Lease Cost Transaction to the stated expiration date of the Lease.

               Section 15.7     Service Contracts. Between the date hereof and
the Closing Date, Seller shall not enter into any New Service Contracts or
modify, renew or extend the term of any of the Existing Service Contracts or New
Service Contracts without Purchaser’s prior written consent in each instance,
which consent shall not be unreasonably withheld, conditioned or delayed. If
required, Purchaser’s consent shall be deemed granted if not denied by notice
given to Seller within five (5) Business Days after request for such consent by
Seller. Notwithstanding the foregoing, Seller shall have the right, without
Purchaser’s consent, (i) to enter into new Service Contracts or modify existing
Service Contracts at any time on or prior to the Closing Date, provided that the
same are terminable upon not more than thirty days notice without penalty, cost,
or fee and (ii) to terminate the Existing Service Contracts and the New Service
Contracts at any time on or prior to the Closing Date.

ARTICLE 16

MISCELLANEOUS

               Section 16.1     Notices.

  (a) All notices, demands, requests and other communications required hereunder
shall be in writing and shall be deemed to have been given: (i) upon delivery,
if personally delivered; (ii) three (3) days after deposit in the United States
Mail when delivered, postage prepaid, by certified or registered mail; (iii) one
(1) Business Day after deposit with a nationally recognized overnight delivery
service marked for delivery on the next Business Day; or (iv) upon receipt when
transmitted by telecopy, provided that



27

--------------------------------------------------------------------------------



    notice is also sent by one of the foregoing three methods, in each case
addressed to the party for whom it is intended at its address hereinafter set
forth:


  If to Seller:

    Wellsford Capital Properties, LLC
c/o Wellsford Real Properties, Inc.
535 Madison Avenue
26th Floor
New York, New York 10022
Attention: William H. Darrow
Telecopy No: (212) 421-7244

  with a copy to:

    Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
Attention: Dennis M. Sughrue, Esq.
Telecopy No. (212) 541-4630

  If to Purchaser:

    Todd M. Strine
411 Woodward Road
Media, PA 19063
Telecopy: (610) 626-2638

  with a copy to:

    Cozen O'Connor
1900 Market Street
Philadelphia, Pennsylvania 19103-3508
Attention: Charles Naselsky, Esq.
Telecopy: 215-665-2013

  If to Escrowee:

    Commonwealth Land Title Insurance Company
123 Olive Street
Media, PA 19063
Attention: Andrea Conners, AVP
Telecopy: 610-566-5775




  (b) Any party may designate a change of address by written notice to the
others given in accordance with the provisions of this Section 16.1.



28

--------------------------------------------------------------------------------



  (c) The attorney for any party may send notices on such party’s behalf.


               Section 16.2     Governing Law. This Agreement shall be governed
by, and construed in accordance with, the laws of the Commonwealth of
Pennsylvania.

               Section 16.3     Successors. All of the provisions of this
Agreement and of any of the documents and instruments executed in connection
herewith shall apply to and be binding upon, and inure to the benefit of Seller
and Purchaser, their successors and their permitted assigns.

               Section 16.4     No Third Party Beneficiary. This Agreement and
each of the provisions hereof are solely for the benefit of Purchaser and Seller
and their permitted assigns. No provisions of this Agreement or of any of the
documents and instruments executed in connection herewith shall be construed as
creating in any person or entity other than Purchaser and Seller and their
permitted assigns any rights of any nature whatsoever.

               Section 16.5     Entire Agreement. This Agreement, together with
the documents and instruments executed and delivered in connection herewith, set
forth the entire agreement between Purchaser and Seller relating to the
transactions contemplated hereby and all other prior or contemporaneous
agreements, understandings, representations or statements, oral or written,
relating directly to the Property are superseded hereby.

               Section 16.6     Severability. If any provision in this Agreement
is found by a court of competent jurisdiction to be in violation of any
applicable law, and if such court should declare such provision of this
Agreement to be unlawful, void, illegal or unenforceable in any respect, the
remainder of this Agreement shall be construed as if such unlawful, void,
illegal or unenforceable provision were not contained therein, and the rights,
obligations and interests of the parties hereto under the remainder of this
Agreement shall continue in full force and effect undisturbed and unmodified in
any way.

               Section 16.7     Modification. This Agreement and the terms
hereof may not be changed, waived, modified, supplemented, canceled, discharged
or terminated orally, but only by an instrument or instruments in writing
executed and delivered by Seller and Purchaser.

               Section 16.8     Waiver of Trial by Jury. EACH PARTY HEREBY
WAIVES, IRREVOCABLY AND UNCONDITIONALLY, TRIAL BY JURY IN ANY ACTION BROUGHT ON,
UNDER OR BY VIRTUE OF OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY OF THE
DOCUMENTS OR CERTIFICATES EXECUTED IN CONNECTION HEREWITH, THE PROPERTY, OR ANY
CLAIMS, DEFENSES, RIGHTS OF SET-OFF OR OTHER ACTIONS PERTAINING HERETO OR TO ANY
OF THE FOREGOING.

               Section 16.9     Venue. Purchaser and Seller each hereby
irrevocably waives any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of this Agreement or the
transactions contemplated hereby brought in any federal or state court sitting
in the Commonwealth of Pennsylvania and hereby further irrevocably waives and
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. Seller and Purchaser further hereby
expressly



29

--------------------------------------------------------------------------------



submits to the jurisdiction of all federal and state courts sitting in the
Commonwealth of Pennsylvania.

               Section 16.10     No Recording. Neither this Agreement nor any
memorandum hereof shall be recorded. Each party hereby agrees to indemnify and
hold harmless the others for all liabilities, losses, damages, liens, suits,
claims, costs and expenses (including reasonable attorneys’ fees) incurred by
the others by reason of a breach of the foregoing covenant.

               Section 16.11     Captions. The captions and table of contents in
this Agreement are inserted for convenience of reference only and in no way
define, describe or limit the scope or intent of this Agreement or any of the
provisions hereof.

               Section 16.12     Counterparts; Effectiveness of Agreement. This
Agreement may be executed in any number of counterparts, each of which shall
constitute an original but all of which together will constitute one instrument.

               Section 16.13     Merger. The delivery of the Deed to Purchaser
and the closing of title to the Property shall be deemed to constitute full
performance and discharge by Seller of every agreement and obligation on the
part of Seller to be performed hereunder, and no agreement, promise,
representation or warranty, express or implied, on the part of Seller shall
survive Closing unless expressly set forth to the contrary herein.

               IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first above written.

  Seller:


WELLSFORD CAPITAL PROPERTIES, L.L.C.



By: Wellsford Capital, its sole member



  By: /s/ William H. Darrow

--------------------------------------------------------------------------------

  William H. Darrow
Vice President



  Purchaser:



  /s/ Todd M. Strine

--------------------------------------------------------------------------------

  Todd M. Strine



30

--------------------------------------------------------------------------------



Agreed as to Section 3.2 only:


Escrowee:

COMMONWEALTH LAND TITLE INSURANCE COMPANY


By: /s/ Andrea B. Connors

--------------------------------------------------------------------------------

Name: Andrea B. Connors
Assistant Vice President



31